Title: From Benjamin Franklin to John Jay, 29 April 1784
From: Franklin, Benjamin
To: Jay, John



Passy, April 29. 1784—

Mr Franklin presents his respectful Compliments to Mr Jay, and sends a rough Draft of a Letter to Mr Adams, which he prays Mr Jay to correct to his Mind, and then permit the Bearer to copy it fair in his House, that it may receive his Signature, as Mr F. must send it away early to-morrow morning.
He requests to know how the Family does, fearing there may

be some Indisposition, as Company was not receiv’d yesterday Evening
 
Addressed: His Excellency / John Jay Esqr / &c &c— / Chaillot
Endorsed: Dr. Franklin 29 Ap 1784
